Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 9/18/2019.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 9/18/2019, 4/28/2020 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 9/18/2019 are acceptable for examination purposes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11, 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent 10903488 in view of Kang (WO 2016/204530, using US 2018/0108912 for citation).
Claim 1 of US Patent 10903488 discloses all the elements of claims 11, 12 of the instant application, except the binder is formed of a hydrophilic unit and a hydrophobic unit bonded together.  Kang teaches a binder made of diene latex particles and acrylic copolymer latex particles [0011].  binder provides good adhesivity and low resistance [0010].  In particular, the binder is made of butadiene rubber [0023] and poly(meth)acrylic acid [0024].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the binder of Kang to the electrode of claim 1 of US Patent 10903488, as taught by Kang, for the benefit of having good adhesivity and low resistance [0010].
It is noted that the instant application discloses that diene latex particles and acrylic copolymer particles as being hydrophobic and hydrophilic.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 18 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-15, 17-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hwang (US 2009/0297945) in view of Kang (WO 2016/204530, using US 2018/0108912 for citation).
Regarding claim 11, Hwang discloses a negative electrode for a non-aqueous electrolyte secondary battery, comprising a negative electrode active material layer containing a negative electrode material and a binder formed on a surface of a current collector,
the negative electrode material having a core portion including carbonaceous negative electrode active material particles; and a shell portion including a polyimide and silicon-based negative electrode active material particles and/or tin-based negative electrode active material particles (see Abstract, [0027]),
wherein a content of the silicon-based negative electrode active material particles and/or tin-based negative electrode active material particles with respect to 100% by mass of a content of the carbonaceous negative electrode active material particles is 2% to 20% by mass, the ratio of the core and the silicon is 96:2 [0056].
Regarding claim 12, a value of a ratio of a volume average particle size (D50) of the silicon-based negative electrode active material particles and/or tin-based negative electrode active material particles with respect to a volume average particle size (D50) of the carbonaceous negative electrode active material particles is 0.001 to 0.1, the core particle has an average diameter ranging from 1 to 20 um [0025], and the  metal particles may have small diameters, the metal particles having an average diameter ranging from 0.05 to 1 um [0028].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  
Regarding claim 14, the carbonaceous negative electrode active material particles contain hard carbon [0006, 0024].
Regarding claim 15, the silicon-based negative electrode active material particles and/or tin-based negative electrode active material particles contain simple substance of silicon or a silicon oxide [0027].

Regarding claim 1, Hwang discloses a binder comprising styrene butadiene rubber [0056], but does not disclose the binder is formed of a hydrophilic unit and a hydrophobic unit bonded together.  Kang teaches a binder made of diene latex particles and copolymer latex particles [0011].  The binder provides good adhesivity and low resistance [0010].
Regarding claim 17, the hydrophilic unit includes poly(meth)acrylic acid [0024].
Regarding claim 18, the hydrophobic unit includes a (hydrogenated) butadiene rubber [0023].   The instant Specification page 36 states: 
Examples of the hydrophobic unit include a (hydrogenated) butadiene rubber, a (hydrogenated) isoprene rubber, a styrene-butadiene rubber, polyvinylidene fluoride, polytetrafluoroethylene, polyethylene, polypropylene, a methylene-propylene-diene terpolymer, a sulfonated ethylene-propylene rubber, and salts or derivatives of these polymers. The hydrophobic units mentioned above may be used singly, or two or more kinds thereof may be used in combination. Among the hydrophobic units, from the viewpoint of having excellent solubility in organic solvents and being stable to water, a (hydrogenated) butadiene rubber and a (hydrogenated) isoprene rubber are preferred, and a (hydrogenated) butadiene rubber is particularly preferred. Meanwhile, the description "(hydrogenated)" means that with regard to a butadiene rubber or an isoprene rubber, a double bond in a constituent unit may or may not be hydrogenated (hydrogen-added, or hydrogenated). Irrespective of the double bond being hydrogenated or not, there is no change in the fact that these compounds satisfy the definition of the hydrophobic unit and in the fact that these compounds function as hydrophobic units, and all of them can be preferably used. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the binder of Kang to the electrode of Hwang, as taught by Kang, for the benefit of having good adhesivity and low resistance [0010].
Regarding claim 19, a content of the binder in the negative electrode active material layer is 0.5% to 10% by mass with respect to 100% by mass of the total solid content, Kang teaches the binder in a negative electrode is 2.5 g with respect to 99 g of the total solid content [0082].
Regarding claim 20, the mass proportions of the hydrophilic unit and the hydrophobic unit in the binder is 99 : 1 to 80 : 20, Kang teaches the acrylic copolymer latex particles (B) have a high electrolyte swelling index, thus reducing resistance of electrodes and improving ionic conductivity. When the acrylic copolymer latex particles (B) are included in the binder composition, performance required for lithium secondary batteries can be improved [0016].  The acrylic copolymer latex particles (B) include monomers having excellent affinity to carbonate-based electrolytes. Accordingly, when batteries are stored at high temperature, electrolyte swelling is facilitated, so that the electrolyte decomposes or side-reactions occur, thus disadvantageously increasing the thickness of the electrode and inducing deintercalation of the electrode [0017].  Accordingly, in order to maximize the effects of the present invention, the binder composition according to the present invention may particularly include 1 to 50% by weight of the conjugated diene latex particles (A), based on the total solid weight [0018].  When the conjugated diene latex particles (A) are included in the binder composition, a binder, which has less electrolyte swelling at high temperature and has rubber elasticity, functions to reduce the electrode thickness and gas generation, and to improve adhesivity to maintain binding strength between the electrode active material and the current collector [0019].  When the conjugated diene latex particles (A) exceed 50% by weight, based on the solid weight, the conjugated diene latex particles act as resistance. For this reason, the conjugated diene latex particles are preferably contained within the range defined above [0020].  For example, the diene latex particles (A1) and latex particle (B1) were mixed in a ratio of 40:60 [0081], which reads on a ratio of the hydrophilic unit: hydrophobic unit is 60:40.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amounts of the diene unit and the acrylic unit of Kang’s binder for the benefit of improving adhesivity.



Regarding claim 13, Hwang does not disclose the shell portion further includes a conductive aid.  Kang discloses a conductive material in an electrode mix [0053].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add a conductive material in the electrode mix of Hwang, as taught by Kang, for the benefit of making the electrode more conductive.
Regarding claim 21, Hwang modified by Kang teaches a non-aqueous electrolyte secondary battery, comprising a power generation element including:
the negative electrode for a non-aqueous electrolyte secondary battery according to claim 11;
a positive electrode comprising a positive electrode active material layer containing a positive electrode active material on a surface of a current collector; and an electrolyte layer disposed between the negative electrode and the positive electrode.


Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hwang (US 2009/0297945) in view of Kang (WO 2016/204530, using US 2018/0108912 for citation) as applied to claim 1, further in view of Fujiwara (US 2018/0254476).
Regarding claim 16, Hwang discloses a polyimide, but does not disclose the polyimide includes an aromatic polyimide.  Fujiwara teaches a polyimide coating on an active material.  Fujiwara teaches when a negative electrode is formed using the polyimide-coated active material particles of the present embodiment, it is possible to suppress the deterioration of the charge-discharge cycle characteristic of the battery. This is supposedly because by coating the active material particles with the polyimide layer, it is possible to suppress the degree of fracture of the active material particles caused by the expansion and shrinkage of the active material particles when the battery is repeatedly charged and discharged [0059].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form Hwang’s polyimide coating with an aromatic polyimide, as taught by Fujiwara, for the benefit of forming an active material that suppresses deterioration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724